EXHIBIT FOR IMMEDIATE RELEASE CONTACT: A. Peyton Bush, III, President and Chief Executive Officer Donna T. Guerra, Chief Financial Officer 504-522-3203 Hibernia Homestead Bancorp, Inc. Reports Operating Results for the Fourth Quarter and Year Ended December 31, 2009 New Orleans, Louisiana (February 12, 2010) -Hibernia Homestead Bancorp, Inc.(the “Company”) (OTCBB: HIBE), the holding company of Hibernia Homestead Bank(the “Bank”), today reported a net loss of $73,000 for the quarter ended December 31, 2009 compared to a net loss of $107,000 for the quarter ended December 31, 2008.For the year ended December 31, 2009, the Company reported a net loss of $324,000 compared to a net loss of $466,000 for the year ended December 31, 2008. A. Peyton Bush, III, President and Chief Executive Officer of the Company and Bank, stated, “We are pleased with the progress made in Hibernia’s first year as a publiclytraded company, especially our success in attracting commercial loan and deposit clients to complement our traditional residential mortgage lending activities.As a community bank focused on the Orleans and Jefferson Parish markets we make all decisions locally, retain all loans in our own portfolio and are able to provide timely and flexible credit solutions to our customers.The 39.4% increase in loans achieved in 2009 reflects the value placed on those qualities by local businesses and families.With experienced management, a strong capital base, high asset quality and a commitment to sound banking principles, we are enthusiastic about Hibernia’s future as a diversified community bank.” Net interest income increased 31.0% to $520,000 for the quarter ended December 31, 2009 from $397,000 for quarter ended December 31, 2008.The increased net interest income was primarily due to a $101,000, or 21.3%, increase in interest income from loans, including a $78,000 increase due to the introduction of commercial lending during 2009.The increase in interest income from loans was partially offset by lower interest income on investments.Also contributing to the increased net interest income was a $66,000, or 31.7%, decrease in interest expense on deposits. MORE 325 Carondelet St.,
